               Case 3:20-mj-70456-MAG Document 15 Filed 11/25/20 Page 1 of 3




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CHRISTOFFER LEE (CABN 280360)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7241
 7        FAX: (415) 436-7234
          christoffer.lee@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        )   NO. 3:20-MJ-70456-MAG
                                                      )
14           Plaintiff,                               )
                                                      )   STIPULATION AND REQUEST TO CONTINUE
15      v.                                            )   STATUS CONFERENCE/PRELIMINARY
                                                      )   HEARING, AND EXCLUDE TIME UNDER THE
16   RAJNISH SHOKEEN,                                 )   SPEEDY TRIAL ACT FROM DECEMBER 1, 2020
                                                      )   TO JANUARY 20, 2021 AND [PROPOSED]
17                                                    )   ORDER
             Defendant.                               )
18

19
20           The United States charged Rajnish Shokeen via criminal complaint with violations of 26 U.S.C.
21 § 7206(1) – Filing False Tax Return and 26 U.S.C. § 7206(2) - Aiding and Advising False Tax Returns.

22 On June 16, 2020, Mr. Shokeen was arraigned on the criminal complaint and set a preliminary hearing

23 for August 11, 2020 at 10:30 a.m. before the Honorable Thomas S. Hixson. The parties filed a

24 stipulation and proposed order excluding time under the Speedy Trial Act and entering a waiver under

25 Rule 5.1(d) of the Federal Rules of Criminal Procedure until August 11, 2020. The United States and

26 counsel for the defense have concurrently filed a stipulation and protective order to facilitate the release

27 of discovery in this case. Pursuant to stipulation, the parties agreed (and the Court subsequently

28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE/PRELIMINARY
     HEARING, AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-mj-70456-MAG                                   v. 7/10/2018
              Case 3:20-mj-70456-MAG Document 15 Filed 11/25/20 Page 2 of 3




 1 ordered) that the August 11, 2020 status conference and preliminary hearing in the instant matter be

 2 continued to October 13, 2020, and again continued to December 1, 2020, and that Rule 5.1(d)’s

 3 preliminary hearing deadlines be extended and Speedy Trial Act time be excluded for the reasons stated

 4 in the stipulations.

 5          Counsel for the United States and counsel for Mr. Shokeen now jointly stipulate and request to

 6 continue the December 1, 2020 status conference and preliminary hearing in the instant matter until

 7 January 20, 2021, or to a subsequent date deemed appropriate by the Court. The requested continuance

 8 is necessary to afford defense counsel time to review the discovery in the case.

 9          The parties further stipulate and request that, under the Speedy Trial Act, the Court exclude the

10 time from December 1, 2020 to the new date of the next status conference to allow for effective

11 preparation of counsel. See 18 U.S.C. § 3161(h)(7)(B)(iv). The parties further stipulate and agree that

12 the ends of justice served by excluding time from December 1, 2020 to the date of the next status

13 conference from computation under the Speedy Trial Act outweigh the best interests of the public and

14 the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(iv). Given the need to review the

15 discovery in the case (and evaluate that discovery in the context of a plea offer extended by the

16 government), counsel for Mr. Shokeen represents that good cause also exists for extending the time

17 limits for a preliminary hearing under Federal Rule of Criminal Procedure 5.1(d) and hereby consents on

18 behalf of Mr. Shokeen to the requested continuance, to the extensions of time for the preliminary

19 hearing and for the 30-day time period for an indictment under the Speedy Trial Act (based on the
20 exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b). Counsel for the United

21 States likewise consents to the extensions and joins in the requests.

22          The undersigned Assistant United States Attorney certifies that he has obtained approval from

23 counsel for the defendants to file this stipulation and proposed order.

24     IT IS SO STIPULATED.                                 DAVID L. ANDERSON
                                                            United States Attorney
25

26     Dated: 11/25/2020                                    __/s/___________________________________
                                                            CHRISTOFFER LEE
27                                                          Assistant United States Attorney
28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE/PRELIMINARY
     HEARING, AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-mj-70456-MAG                                   v. 7/10/2018
              Case 3:20-mj-70456-MAG Document 15 Filed 11/25/20 Page 3 of 3




 1

 2                                                          __/s/___________________________________
                                                            JAY WEILL
 3                                                          Counsel for Defendant Rajnish Shokeen
 4
                                             [PROPOSED] ORDER
 5
            Based upon the facts set forth in the stipulation of the parties and for good cause shown, the
 6
     Court finds that failing to exclude the time from December 1, 2020 until January 20, 2021 would
 7
     unreasonably deny defense counsel and the defendant the reasonable time necessary for effective
 8
     preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The
 9
     Court further finds that the ends of justice served by excluding the time from December 1, 2020 until
10
     January 20, 2021 from computation under the Speedy Trial Act outweigh the best interests of the public
11
     and the defendant in a speedy trial.
12
            Therefore, with the consent of the defendants, and taking into account the public interest in the
13
     prompt disposition of criminal cases, based on the parties’ showing of good cause, the Court finds good
14
     cause exists for extending the time limits for a preliminary hearing under Federal Rule of Criminal
15
     Procedure 5.1 and for extending the 30-day time period for an indictment under the Speedy Trial Act
16
     (based on the exclusions set forth above). See Fed. R. Crim. P. 5.1; 18 U.S.C. § 3161(b).
17
            With the consent of the parties, IT IS HEREBY ORDERED that the time from December 1,
18
     2020 until January 20, 2021 shall be excluded from computation under the Speedy Trial Act (18 U.S.C.
19
     § 3161(h)(7)(A), (B)(iv); 18 U.S.C. § 3161(b)) and the time limits for conducting a preliminary hearing
20
     are extended under Rule 5.1(d) of the Federal Rules of Criminal Procedure. The date for status and
21
     preliminary hearing in the case is reset from December 1, 2020 to January 20, 2021, at 10:30 a.m.
22

23
            IT IS SO ORDERED.
24

25
     DATED: 11/25/2020                                    _______________________
26                                                        HON. LAUREL BEELER
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
     STIPULATION AND REQUEST TO CONTINUE STATUS CONFERENCE/PRELIMINARY
     HEARING, AND TO EXCLUDE TIME AND [PROPOSED] ORDER
     Case No. 3:20-mj-70456-MAG                                   v. 7/10/2018
